CADWALADER, District Judge.
Tour' claim is to monopoly in the subject, not alone in the trade-mark?
Tes, as applied to medals.
CADWALADER, District Judge. Tou contend that the word “Centennial” is good as a trade-mark for medals generally. Under the act of 1871 [Laws Pa. p. 131], it seems to me the world at large are entitled to be competitors at the exhibition, and that the word “Centennial” is common property.
Nearly all trade-marks are words in use as common property, but in our case there is no name of a person, and hence we are not within the statutory prohibitions. A word used as a trade-mark must not be generic, or a mere geographical designation, as was the ease of the word “Lackawanna.” Delaware & Hudson Canal Co. v. Clark [13 Wall. (80 U S.) 311]. But there is no objection to a trade-mark as merely suggestive. We claim an exclusive property in medals of this mark.
CADWALADER, District Judge.. If you have a property, you should assert it at law, so as to ascertain whether you could get damages. In equity there is no appropriate remedy where the question of law is doubtful. This is a question of damages, and it is extremely doubtful whether a court of equity would not say the case is too doubtful for an injunction. Make out a title, if you can, at law.
We claim under act of congress of July 8, 1S70, § 71 [1G Stat. 209], we first applied the design, and are entitled broadly to its application, and, on the principle of Gorham’s Manuf’g Co. v. White [Case No. 5,627], there is an infringement.